LACOMBE, Circuit Judge.
The various motions recently argued are disposed of as follows:
1. The present receiver, Mills W. Barse, having presented his resignation, will, upon filing the same, be relieved from further administration of .the trust; but ho will not be discharged until his accounts shall have been duly passed, ahd any sums therein with which he may be surcharged shall have been paid. Immediately upon the appointment of his successor, said Barse shall turn over to him all the assets, hooks, and papers of the receivership.
2. Upon signing the order accepting such resignation, the court will appoint a new receiver.
3. The motion to make Charles N. Haskell, C. H. Roser, and the Manhattan Trust Company parties to this action is denied. If, as is alleged, these individuals are indebted to the receivership, or hold assets to which it is entitled or in which it has an interest, the receiver may protect the interests of the trust sufliciently by bringing some appropriate suit.
4. The motion to make the American Surety Company, the bondsman of the present receiver, a party to this action, is also denied. The master, however, will notify that company that Mr. Barse’s accounts a.re now being investigated, and, should the company appear, will allow it to take part in the investigation. Motion to declare the bond forfeit is premature, and is denied.